Citation Nr: 0416662	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-15 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for slurred speech.

5.  Entitlement to service connection for loss of balance.

6.  Entitlement to service connection for left sided 
paralysis.

7.  Entitlement to service connection for high blood 
pressure.

8.  Entitlement to service connection for erectile 
dysfunction.

9.  Entitlement to service connection for bleeding behind 
eyes.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1957 to May 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was before the Board in June 2002 at 
which time the Board conducted additional development of the 
claims pursuant to 38 C.F.R. § 19.9(a)(2).  The Board issued 
a decision on certain claims in June 2003, and remanded the 
issues listed on the title page to the RO for additional 
development.




REMAND

Following development conducted by the Board in June 2002, 
the Board remanded this case in June 2003 to comply with a 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) which held 
that 38 U.S.C.A. § 5103(b) required providing a claimant a 
one-year time period to submit additional evidence following 
development by the Board before a final decision was 
rendered.  In a letter dated October 8, 2003, the RO advised 
the veteran that he had until July 30, 2004 to submit 
additional evidence or argument in support of his claim 
premised upon this court decision.

The provisions of 38 U.S.C.A. § 5103(b) were subsequently 
amended by legislation permitting VA to make a decision on 
the claim prior to the expiration of evidence submitting 
period.  P.L. 108-183, Title VII, § 701(b), 117 Stat. 2670 
(Dec. 16, 2003).  The veteran has not been advised of this 
change in law, and the Board is unable to determine whether 
he is relying on the July 30, 2004 date provided by the RO to 
submit evidence in support of his claim.  Therefore, the 
Board must remand this case for due process concerns.

On remand, the RO should once again contact the veteran and 
request clarification as to whether he intends to pursue any 
of his claims on a secondary basis to his service connected 
chronic brain syndrome associated with trauma.  The RO should 
also advise the veteran that he should submit any evidence 
and/or information he deems pertinent to his claims on 
appeal.  See 38 C.F.R. § 3.159(b) (2003).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should once again attempt to 
clarify with the veteran whether he seeks 
service connection for bilateral hearing loss, 
slurred speech, loss of balance, left sided 
paralysis, high blood pressure, and erectile 
dysfunction on a direct basis and/or as 
secondary to service connected chronic brain 
syndrome associated with trauma.  The RO 
should also advise the veteran to submit all 
evidence and/or information in his possession 
that he deems pertinent to his claims on 
appeal.

2.  The RO should associate with the claims 
folder the veteran's VA clinic records of 
treatment since September 2002.

3.  Thereafter, the RO should conduct a de 
novo review of the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




